Court of Appeals
                            Sixth Appellate District of Texas

                                     JUDGMENT


 Jimmy Noah, Appellant                                   Appeal from the 62nd District Court of
                                                         Lamar County, Texas (Tr. Ct. No. 83223).
 No. 06-15-00065-CV          v.                          Opinion delivered by Chief Justice Morriss,
                                                         Justice Moseley and Justice Burgess
 Donald Wikoff, M.D., and Wikoff Urology,                participating.
 P.A., Appellees



        As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we reverse the order of the trial court and remand the cause for further
proceedings consistent with this opinion.
        We further order that the appellees, Donald Wikoff, M.D., and Wikoff Urology, P.A., pay
all costs of this appeal.


                                                        RENDERED JULY 28, 2016
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk